

	

		II

		109th CONGRESS

		1st Session

		S. 508 

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. DeWine (for himself,

			 Mr. Levin, Ms.

			 Stabenow, Mr. Lugar,

			 Mr. Bayh, Mr.

			 Dayton, and Mr. Kohl)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide for the environmental restoration of the Great

		  Lakes.

	

	

		1.Short titleThis Act may be cited as the

			 Great Lakes Environmental Restoration

			 Act.

		2.FindingsCongress finds that—

			(1)the Great Lakes

			 and the connecting channels of the Great Lakes form the largest freshwater

			 system in the world, holding 1/5 of the fresh surface

			 water supply of the world and 9/10 of the fresh surface

			 water supply of the United States;

			(2)30 years after

			 the date of enactment of the Federal Water

			 Pollution Control Act (33 U.S.C. 1251 et seq.), water

			 quality in the Great Lakes has improved, but the Great Lakes remain in a

			 degraded state;

			(3)evidence of the

			 degraded environment of the Great Lakes includes—

				(A)a record 599

			 closings of Great Lakes beaches in 2001;

				(B)an increase to 20

			 percent in the percentage of Great Lakes shoreline that contains polluted

			 sediments; and

				(C)the issuance by

			 State and local authorities of 1,400 fish consumption advisories relating to

			 the Great Lakes;

				(4)the Great Lakes

			 are sources of drinking water for approximately 40,000,000 people in the United

			 States and Canada;

			(5)in the years

			 since the Great Lakes Water Quality Agreement was signed and the United States

			 and Canada agreed to restore and maintain the chemical, physical, and

			 biological integrity of the waters of the Great Lakes Basin and give priority

			 attention to the 43 designated Areas of Concern, no sites have been

			 restored in the United States;

			(6)it is the

			 responsibility of the Federal Government and State and local governments to

			 ensure that the Great Lakes remain a clean and safe source of water for

			 drinking, fishing, and swimming; and

			(7)while the total

			 quantity of resources needed to restore the Great Lakes is unknown, additional

			 funding is needed now to augment existing efforts to address the known threats

			 facing the Great Lakes.

			3.DefinitionsIn this Act:

			(1)BoardThe

			 term Board means the Great Lakes Environmental Restoration

			 Advisory Board established by section 5(a).

			(2)Great

			 LakeThe term Great Lake means—

				(A)Lake Erie;

				(B)Lake Huron

			 (including Lake Saint Clair);

				(C)Lake

			 Michigan;

				(D)Lake

			 Ontario;

				(E)Lake Superior;

			 and

				(F)the connecting

			 channels of those Lakes, including—

					(i)the

			 Saint Marys River;

					(ii)the Saint Clair

			 River;

					(iii)the Detroit

			 River;

					(iv)the Niagara

			 River; and

					(v)the

			 Saint Lawrence River to the Canadian border.

					(3)Great Lakes

			 StateThe term Great Lakes State means each of the

			 States of Illinois, Indiana, Ohio, Michigan, Minnesota, New York, Pennsylvania,

			 and Wisconsin.

			(4)Great Lakes

			 systemThe term Great Lakes system means all the

			 streams, rivers, lakes, and other bodies of water in the drainage basin of the

			 Great Lakes.

			(5)ProgramThe

			 term Program means the Great Lakes Environmental Restoration Grant

			 Program established by section 4(a).

			(6)Program

			 OfficeThe term Program Office means the Great Lakes

			 National Program Office of the Environmental Protection Agency.

			(7)Task

			 ForceThe term Task Force means the Great Lakes

			 Interagency Task Force established by section 6(a).

			4.Great Lakes

			 restoration grants

			(a)EstablishmentThere

			 is established a Great Lakes Environmental Restoration Grant Program, to be

			 administered by the Program Office.

			(b)Grants

				(1)In

			 generalIn coordination with the Board, the Program Office shall

			 provide to States, municipalities, and other applicants grants for use in and

			 around the Great Lakes in carrying out—

					(A)contaminated

			 sediment cleanup;

					(B)wetland

			 restoration;

					(C)invasive species

			 control and prevention;

					(D)coastal wildlife

			 and fisheries habitat improvement;

					(E)public access

			 improvement;

					(F)water quality

			 improvement;

					(G)sustainable water

			 use;

					(H)nonpoint source

			 pollution reduction; or

					(I)such other

			 projects and activities to restore, protect, and assist the recovery of the

			 Great Lakes as the Board may determine.

					(2)DistributionIn

			 providing grants under this section for a fiscal year, the Program Office shall

			 ensure that—

					(A)at least 1

			 project or activity is funded in each Great Lakes State for the fiscal

			 year;

					(B)the amount of

			 funds received by each Great Lakes State under this section for the fiscal year

			 is at least 6 percent, but not more than 30 percent, of the total amount of

			 funds made available for grants under this section for the fiscal year;

					(C)each project or

			 activity for which funding is provided results in 1 or more tangible

			 improvements in the Great Lakes watershed; and

					(D)each project or

			 activity for which funding is provided addresses 1 or more priority issue areas

			 identified by the Board for the fiscal year.

					(3)Grant

			 evaluation

					(A)In

			 generalIn evaluating grant proposals, the Program Office shall

			 give great weight to the ranking of proposals by the Board under section

			 5(c)(3).

					(B)Decision not to

			 fundNot later than 30 days after the date of the determination,

			 if the Program Office decides not to fund a grant proposal ranked by the Board

			 as 1 of the top 10 proposals meriting funding, the Program Office shall provide

			 to the Board a written statement explaining the reasons why the proposal was

			 not funded.

					(4)Funding

			 limitationsFunds provided under the Program shall not be used

			 for any of the following activities:

					(A)Design,

			 construction, or improvement of a road, except as required in connection with a

			 sewer upgrade.

					(B)Design,

			 implementation, or evaluation of a research or monitoring project or activity,

			 except as required in connection with a project or activity that will result in

			 a tangible improvement to the Great Lakes watershed.

					(C)Design or

			 implementation of a beautification project or activity that does not result in

			 a tangible improvement to the Great Lakes watershed.

					(D)Litigation

			 expenses, including legal actions to address violations of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1251 et seq.), the Endangered

			 Species Act of 1973 (16 U.S.C. 1531 et seq.), or any

			 other environmental law or regulation.

					(E)Lobbying expenses

			 (as defined in section 2 of the Lobbying Disclosure Act of 1995 (2 U.S.C.

			 1602)).

					(c)Authorization

			 of appropriations

				(1)In

			 generalThere is authorized to be appropriated to carry out this

			 section $600,000,000 for each of fiscal years 2006 through 2015.

				(2)Cost

			 sharingThe Federal share of the cost of any project or activity

			 carried out using funds made available under paragraph (1) shall not exceed 80

			 percent.

				(3)In-kind

			 contributionsThe non-Federal share of the cost of any project or

			 activity carried out using funds made available under paragraph (1) may be

			 provided in cash or in kind.

				5.Great Lakes

			 Environmental Restoration Advisory Board

			(a)EstablishmentThere

			 is established a committee to be known as the Great Lakes Environmental

			 Restoration Advisory Board.

			(b)Membership

				(1)In

			 generalThe Board shall be composed of 21 voting members (or

			 designees of the members), of whom—

					(A)8 shall be the

			 Governors of the Great Lakes States;

					(B)1 shall be the

			 Director of the Great Lakes National Program Office;

					(C)1 shall be the

			 Secretary of the Interior;

					(D)1 shall be the

			 Director of the National Oceanic and Atmospheric Administration;

					(E)1 shall be the

			 Chief of Engineers;

					(F)1 shall be the

			 Secretary of Agriculture; and

					(G)8 shall be chief

			 executives of cities, counties, or municipalities in the Great Lakes basin and

			 selected by the Steering Committee of the Great Lakes Cities Initiative,

			 including 1 member from each Great Lakes State.

					(2)ObserversThe

			 Board may include observers, including—

					(A)the Premiers of

			 the Canadian Provinces of Ontario and Quebec;

					(B)a representative

			 of the Government of Canada;

					(C)a representative

			 of the State Department;

					(D)8 representatives

			 of environmental organizations (with 1 member appointed by the Governor of each

			 Great Lakes State), including—

						(i)Great Lakes

			 United;

						(ii)the Lake

			 Michigan Federation;

						(iii)the National

			 Wildlife Federation;

						(iv)the Sierra Club;

			 and

						(v)The

			 Nature Conservancy;

						(E)5 representatives

			 of industry selected by the chairperson of the Board;

					(F)the Chairperson

			 of the United States section of the International Joint Committee;

					(G)the Vice

			 Chairperson of the United States section of the Great Lakes Fishery

			 Commission;

					(H)the Chairperson

			 of the Great Lakes Commission; and

					(I)3 representatives

			 of Native Americans selected by the President.

					(3)Date of

			 appointmentsThe appointment of each member of the Board shall be

			 made not later than 90 days after the date of enactment of this Act.

				(4)Term;

			 vacancies

					(A)TermA

			 member of the Board shall be appointed for 5 years.

					(B)VacanciesA

			 vacancy on the Board—

						(i)shall not affect

			 the powers of the Board; and

						(ii)shall be filled

			 in the same manner as the original appointment was made.

						(5)MeetingsThe

			 Board shall meet at the call of the chairperson.

				(6)ChairpersonThe

			 Board shall select a chairperson of the Board from the members appointed under

			 paragraph (1)(A).

				(c)Duties

				(1)In

			 generalBefore the beginning of the fiscal year, the Board shall

			 determine by majority vote, and shall submit to the Program Office, the funding

			 priority issue areas that shall apply to all grants provided under section 4

			 during the fiscal year.

				(2)Great Lakes

			 goalsThe priorities shall be based on environmental restoration

			 goals for the Great Lakes that—

					(A)are prepared by

			 the Governors of Great Lakes States; and

					(B)identify specific

			 objectives and the best methods by which to produce a tangible improvement to

			 the Great Lakes.

					(3)Grants

					(A)Program

			 OfficeThe Program Office shall provide to the Board, in a timely

			 manner, copies of grant proposals submitted under section 4.

					(B)BoardThe

			 Board shall—

						(i)review the grant

			 proposals; and

						(ii)by

			 a date specified by the Program Office, provide to the Program Office a list of

			 the grant applications that the Board recommends for funding, ranked in order

			 of the applications that most merit funding.

						6.Great Lakes

			 Interagency Task Force

			(a)EstablishmentThere

			 is established, in the Environmental Protection Agency, the Great Lakes

			 Interagency Task Force.

			(b)PurposesThe

			 purposes of the Task Force are—

				(1)to help establish

			 a process for collaboration among the members of the Task Force, the members of

			 the working group established under subsection (e)(1), the Great Lakes States,

			 local communities, tribes, regional bodies, and other interests in the Great

			 Lakes region regarding policies, strategies, projects, and priorities for the

			 Great Lakes system;

				(2)to collaborate

			 with Canada and binational bodies involved in the Great Lakes region regarding

			 policies, strategies, projects, and priorities for the Great Lakes

			 system;

				(3)to coordinate the

			 development of consistent Federal policies, strategies, projects, and

			 priorities for addressing the restoration and protection of the Great Lakes

			 system and assisting in the appropriate management of the Great Lakes

			 system;

				(4)to develop

			 outcome-based goals for the Great Lakes system relying on—

					(A)existing data and

			 science-based indicators of water quality and related environmental factors,

			 and other factors;

					(B)focusing on

			 outcomes such as cleaner water, sustainable fisheries, and biodiversity of the

			 Great Lakes system; and

					(C)ensuring that

			 Federal policies, strategies, projects, and priorities support measurable

			 results;

					(5)to exchange

			 information regarding policies, strategies, projects, and priorities related to

			 the Great Lakes system between the agencies represented on the Task

			 Force;

				(6)to coordinate

			 action of the Federal Government associated with the Great Lakes system;

				(7)to ensure

			 coordinated Federal scientific and other research associated with the Great

			 Lakes system;

				(8)to ensure

			 coordinated development and implementation of the Great Lakes portion of the

			 Global Earth Observation System of Systems by the Federal Government;

			 and

				(9)to provide

			 assistance and support to agencies represented on the Task Force in the

			 activities of the agencies related to the Great Lakes system.

				(c)Membership and

			 operation

				(1)In

			 generalThe Task Force shall consist of—

					(A)the Administrator

			 of the Environmental Protection Agency;

					(B)the Secretary of

			 State;

					(C)the Secretary of

			 the Interior;

					(D)the Secretary of

			 Agriculture;

					(E)the Secretary of

			 Commerce;

					(F)the Secretary of

			 Housing and Urban Development;

					(G)the Secretary of

			 Transportation;

					(H)the Secretary of

			 Homeland Security;

					(I)the Secretary of

			 the Army; and

					(J)the Chairperson

			 of the Council on Environmental Quality.

					(2)OperationA

			 member of the Task Force may designate to perform the Task Force functions of

			 the member any person who is part of the department, agency, or office of the

			 member and who is—

					(A)an officer of the

			 United States appointed by the President; or

					(B)a full-time

			 employee of the United States serving in a position with pay equal to or great

			 than the minimum rate payable for grade GS–15 of the General Schedule.

					(d)ChairpersonThe

			 Administrator of the Environmental Protection Agency shall serve as chairperson

			 of the Task Force.

			(e)Duties

				(1)Great Lakes

			 regional working group

					(A)In

			 generalThe Task Force shall establish a Great Lakes regional

			 working group to coordinate and make recommendations on how to implement the

			 policies, strategies, projects, and priorities of the Task Force.

					(B)MembershipThe

			 working group established under subparagraph (A) shall consist of the

			 appropriate regional administrator or director with programmatic responsibility

			 for the Great Lakes system for each agency represented on the Task Force,

			 including—

						(i)the

			 Great Lakes National Program Office of the Environmental Protection

			 Agency;

						(ii)the United

			 States Fish and Wildlife Service of the Department of the Interior;

						(iii)the National

			 Park Service of the Department of the Interior;

						(iv)the United

			 States Geological Survey of the Department of the Interior;

						(v)the

			 Natural Resources Conservation Service of the Department of Agriculture;

						(vi)the Forest

			 Service of the Department of Agriculture;

						(vii)the National

			 Oceanic and Atmospheric Administration of the Department of Commerce;

						(viii)the Department

			 of Housing and Urban Development;

						(ix)the Department

			 of Transportation;

						(x)the

			 Coast Guard in the Department of Homeland Security; and

						(xi)the Corps of

			 Engineers.

						(2)Principles of

			 successful regional collaborationThe chairperson of the Task

			 Force shall coordinate the development of a set of principles of successful

			 regional collaboration to advance the policy set forth in section 1 of the

			 Great Lakes Interagency Task Force: Executive Order dated May 18, 2004.

				(3)ReportNot

			 later than May 31, 2005, and annually thereafter as appropriate, the Task Force

			 shall submit to the President a report that—

					(A)summarizes the

			 activities of the Task Force; and

					(B)provides any

			 recommendations that would, in the judgment of the Task Force, advance the

			 policy set forth in section 1 of the Great Lakes Interagency Task Force:

			 Executive Order dated May 18, 2004.

					7.Great Lakes

			 water quality indicators and monitoring

			(a)In

			 generalSection 118(c)(1) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1268(c)(1)) is amended by striking subparagraph (B) and

			 inserting the following:

				

					(B)(i)not later than 2 years

				after the date of enactment of this clause, in cooperation with Canada and

				appropriate Federal agencies (including the United States Geological Survey,

				the National Oceanic and Atmospheric Administration, and the United States Fish

				and Wildlife Service), develop and implement a set of science-based indicators

				of water quality and related environmental factors in the Great Lakes,

				including, at a minimum, measures of toxic pollutants that have accumulated in

				the Great Lakes for a substantial period of time, as determined by the Program

				Office;

						(ii)not later than 4 years after the

				date of enactment of this clause—

							(I)establish a Federal network for the

				regular monitoring of, and collection of data throughout, the Great Lakes basin

				with respect to the indicators described in clause (i); and

							(II)collect an initial set of benchmark data

				from the network; and

							(iii)not later than 2 years after the

				date of collection of the data described in clause (ii)(II), and biennially

				thereafter, in addition to the report required under paragraph (10), submit to

				Congress, and make available to the public, a report that—

							(I)describes the water quality and related

				environmental factors of the Great Lakes (including any changes in those

				factors), as determined through the regular monitoring of indicators under

				clause (ii)(I) for the period covered by the report; and

							(II)identifies any emerging problems in the

				water quality or related environmental factors of the Great Lakes.

							.

			(b)Authorization

			 of appropriationsSection 118 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1268) is amended by striking subsection (h) and inserting the

			 following:

				

					(h)Authorization

				of appropriations

						(1)In

				generalThere is authorized to be appropriated to carry out this

				section (other than subsection (c)(1)(B)) $25,000,000 for each of fiscal years

				2006 through 2010.

						(2)Great Lakes

				water quality indicators and monitoringThere are authorized to

				be appropriated to carry out subsection (c)(1)(B)—

							(A)$4,000,000 for

				fiscal year 2006;

							(B)$6,000,000 for

				fiscal year 2007;

							(C)$8,000,000 for

				fiscal year 2008; and

							(D)$10,000,000 for

				fiscal year 2009.

							.

			

